Mr. Kenneth T. Acklin Director Arkansas Water Well Construction Commission 2915 South Pine Street Little Rock, Arkansas  72201
Dear Mr. Acklin:
This is in response to your request for an opinion concerning the authority of the Water Well Construction Commission ("Commission") to regulate abandoned water wells.  Specifically, you have asked: 1) whether the Commission's authority extends to promulgating rules and regulations regarding abandoned water wells; and 2) whether its authority to enforce compliance with such rules extends to non-licensed or non-registered property owners.
For the reasons stated below, it is my opinion that the answer to both of your questions is "yes."
Arkansas Code of 1987 Annotated 17-43-204 (Supp. 1987) outlines the powers and duties of the Commission.  That section provides in pertinent part:
      (a)  The Commission shall be responsible for the administration of this chapter and shall adopt, and from time to time amend or repeal, necessary rules and regulations governing the installation, construction, repair, and abandonment of water wells and pumping equipment. . . (Emphasis added).
This provision, when read in conjunction with 17-43-108(c)(1), gives the commission authority to regulate wells which have previously been abandoned. Section 17-43-108(c) provides in pertinent part:
      (c)  No well in existence on May 27, 1969 shall be required to conform to the provisions of 17-43-205 [concerning inspections] or any rules or regulations adopted pursuant thereto:
      (1)  However, any well abandoned or repaired, including any well deemed to have been abandoned, as defined in this chapter, shall be brought into compliance with the requirements of this chapter and applicable rules or regulations with respect to abandonment of wells.
It is clear from the above provisions that the Commission has the authority to regulate abandoned water wells.  Equally clear is the conclusion that this authority extends to the regulation of "any well abandoned", whether or not the property owner is licensed or registered under the provisions of A.C.A. 17-43-101, et seq.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.